COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              WILLIAM R. JERNIGAN, JR.
                                                                                     MEMORANDUM OPINION*
              v.      Record No. 2158-13-3                                               PER CURIAM
                                                                                         JUNE 3, 2014
              STEVEN GOFF AND
               ANGELA GOFF


                                      FROM THE CIRCUIT COURT OF HENRY COUNTY
                                                Martin F. Clark, Jr., Judge

                                (Harold E. Slate, II, on brief), for appellant. Appellant submitting
                                on brief.1

                                (Kimberly R. Belongia; H. Clay Gravely, IV, Guardian ad litem for
                                the minor child, on brief), for appellee. Appellee and Guardian
                                ad litem submitting on brief.


                      William R. Jernigan, Jr. (father) appeals an order finding that he withheld his consent to the

              adoption of his child, contrary to the child’s best interests. Father argues that the circuit court

              “abused its discretion in denying appellant’s motion for a continuance and was thereby prejudiced

              by the resulting termination of his parental rights.” Upon reviewing the record and briefs of the

              parties, we conclude that the circuit court did not err. Accordingly, we affirm the decision of the

              circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      Appellant filed a pro se brief, which we will not consider since his attorney filed an
              opening brief on his behalf and appellant did not obtain leave of court to file the pro se brief.
                                          BACKGROUND

        Father and Brittany Jernigan (mother) are the biological parents of a child who was born in

September 2010. Mother’s sister is Angela Goff. Angela Goff and her husband, Steven Goff, have

had custody of the child since February 2011.

        In March 2013, the Goffs started the process of adopting the child. Neither father nor

mother would consent to the adoption. The Henry County Juvenile and Domestic Relations District

Court (JDR court) found that mother and father were withholding their consent contrary to the best

interests of the child and held that their consent to the child’s adoption was waived. Father appealed

to the circuit court.

        At the start of the hearing on October 17, 2013, father made a motion for a continuance

because certain witnesses were not present. Father’s attorney told the circuit court that he spoke

with “some of Mr. Jernigan’s proposed witnesses and determined they would not be helpful to his

case.” The circuit court denied the continuance request and heard testimony from Angela Goff and

a social worker. Then, father testified. At the time of the hearing, father was incarcerated with

approximately five or six months remaining on his sentence for a probation violation due to illegal

drug use. He is a convicted felon. Father testified that he has bipolar disorder, for which he is not

being treated. Furthermore, father stated that he saw his child once in February 2011 and that he

attempted to contact his child once via text message. Otherwise, he has not had contact with the

child. He did not appear in the JDR court for a visitation hearing in July 2011. He has not paid

child support to the Goffs. He admitted that at the time of the hearing, the best place for the child

was with the Goffs; however, he did not want to “lose his rights to his son.”

        After hearing all of the evidence and argument, the circuit court concluded that father’s

consent to the adoption was being unreasonably withheld contrary to the best interests of the child

and waived father’s consent to the adoption. This appeal followed.

                                                 -2-
                                              ANALYSIS

        Father argues that the circuit court abused its discretion by denying his motion for a

continuance and that he was prejudiced as a result. Father told the circuit court that he needed to

subpoena his witnesses to court. Father’s counsel told the circuit court that he interviewed

“potential witnesses at [father’s] request, but found no strategical value to calling said witnesses at

trial.” The circuit court denied the continuance request.

                The decision to grant a motion for a continuance is within the
                sound discretion of the circuit court and must be considered in
                view of the circumstances unique to each case. The circuit court’s
                ruling on a motion for a continuance will be rejected on appeal
                only upon a showing of abuse of discretion and resulting prejudice
                to the movant.

Haugen v. Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34, 645 S.E.2d 261, 265 (2007).

        Father has not proven that he was prejudiced as a result of the trial court’s denial of his

motion for a continuance. He did not indicate who his witnesses were nor did he proffer the

witnesses’ testimony. However, father’s counsel told the circuit court that the witnesses would not

have been “helpful” to his case. This Court needs to be “able to examine the content of the

witness’ expected testimony to determine whether the defendant had suffered prejudice as a

result of the denial of his continuance request.” Lowery v. Commonwealth, 9 Va. App. 304, 307,

387 S.E.2d 508, 510 (1990); see also Gray v. Commonwealth, 16 Va. App. 513, 517, 431 S.E.2d
86, 89 (1993). “We cannot reverse if a defendant ‘has shown no prejudice resulting from what he

claims was an abuse of discretion’ in granting or denying a continuance motion.” Bolden v.

Commonwealth, 49 Va. App. 285, 290, 640 S.E.2d 526, 529 (2007) (quoting Quintana v.

Commonwealth, 224 Va. 127, 135, 295 S.E.2d 643, 646 (1982)).

                                            CONCLUSION

        For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                              Affirmed.
                                                  -3-